DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12 have been cancelled.  Claims 13-24 are pending and have been considered on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Soerensen et al. (WO 2009/074685 – see the IDS filed March 28, 2019) in view of GeneSeq Accession No. BBE08613 (published June 05, 2014 – see IDS filed March 28, 2019).
oC to 60oC (page 5, lines 33-37).  The hydrolysis process can result in the production of the sugar glucose (page 6, lines 3-8).  The fermentation products include alcohols, organic acids, amino acids and gases (page 7, lines 12-21).  The mannan-containing material for hydrolysis and/or fermentation includes municipal waste water solids (page 2, lines 18-26).  Examples 2 and 3 describe hydrolysis of a mannan-containing material and recovery of the degraded cellulosic material (i.e., measurement of the sugar content of the hydrolyzates)(pages 16-19).
Soerensen et al. do not describe a mannanase having at least 80% sequence identity with SEQ ID NO: 34.
With respect to the application of GeneSeq Accession No. BBE08613 as prior art, it is noted that the present application is a 371 of PCT/US2015/010423, filed January 07, 2015, which claims the benefit of US Provisional Application No. 61/924491, filed January 07, 2014.  i.e., the filing date of PCT/US2015/010423) and GeneSeq Accession No. BBE08613 is prior art since it was published on June 05, 2014.
As shown by the sequence alignment below, GeneSeq Accession No. BBE08613 describes a Talaromyces leycettanus beta-mannanase comprising an amino acid sequence 100% identical with SEQ ID NO: 34 of the present invention.

    PNG
    media_image1.png
    810
    911
    media_image1.png
    Greyscale


Response to Arguments
	Applicant has argued that the 103 rejection is inappropriate because of evidence of unexpected results discussed on page 6, first three paragraphs, of the response.  The argument is not convincing, at least, because these results have not been presented in the form of a Declaration and, therefore, are regarded as nothing more than attorney argument.
	On page 6 to page 7, first paragraph, Applicant has argued that the 103 rejection is inappropriate because the results discussed on page 6, and the results presented in Example 13 of the Specification, allegedly describe unexpected results which overcome the prima facie case of obviousness.   The argument is not convincing because for a showing of unexpected results to overcome a prima facie case of obviousness, the results presented must be commensurate in scope with the claims.  Here, the results have only tested one species of mannanase (that having SEQ ID NO: 34) within the broadly claimed scope of a mannanase comprising an amino acid sequence having at least 80% sequence identity to SEQ ID NO: 34 and this one species is not regarded as representative of the broadly claimed range.
	On pages 7-8 of the response, Applicant has argued that the 103 rejection is inappropriate because the mannanase enzyme described by Geneseq Accession No. BBE08613 is a high temperature enzyme which one of skill in the art would not use in the claimed processes which require a temperature of 30oC to 65oC.  The argument is not convincing because: (1) Geneseq Accession No. BBE08613 does not teach that the mannanase described oC to 65oC; and (2) although the results discussed in the response indicate that the Geneseq mannanase has a temperature optimum of 85-90oC, the same results also show that the Geneseq enzyme is active at 30oC to 65oC.  Just because the optimum might be a higher temperature, it does not mean that it would not have been obvious to use the enzyme at a lower temperature than its optimum.  Obviousness requires that there would a reasonable expectation of success by combining the teachings of the prior art and there is no reason to think that using the Geneseq mannanase in the Soerensen  process would not result in the degradation of a mannan-containing mannanase.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652